Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 16/756,521 filed on April 16, 2020.


Claims 1-13 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Based on the relationships established in claim 1, “IP control commands” are what the “control commands” are called when sent by the first communication section, whereas “Wire control commands” are what the “control commands” are called when sent by the second communication section. However, claim 2 requires “when the processing section determines whether a second information processing device is able to receive the wire control command using the first communication section included in the second information processing device.” As Examiner understands the system, a wire control “using the first communication section included in the second information processing device.” However, claim 1 has already stated that the first communication section is included in the information processing device, and thus one communication section cannot be included in both a first and a second device. Appropriate correction or explanation is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kase et al. (Pub. No.: US 2010/0223370).
Regarding claim 1, Kase discloses an information processing device comprising: a first communication section configured to perform communication using an Internet protocol (IP) (Fig. 4, elements 12 and 31, paras. [0072]-[0073]); a second communication section configured to perform communication using a non-IP wired interface (Fig. 4, ; and a processing section configured to communicate a control command using one of the first communication section and the second communication section according to a specified condition, the first communication section being used to communicate an IP control command that is the control command using the IP, the second communication section being used to communicate a wire control command that is the control command with respect to a communication using the wired interface (paras. [0140]-[0142]).
Regarding claim 2, Kase discloses the information processing device according to claim 1, wherein the processing section is configured to stop the communication performed using the second communication section when the processing section determines whether a second information processing device is able to receive the wire control command using the first communication section included in the second information processing device and has determined that the second information processing device is able to receive the wire control command using the first communication section included in the second information processing device, the second information processing device being connected to the information processing device through a wired network using the wired interface (paras. [0140]-[0142]. “In other words, since the TV 1 previously holds the priority information indicating which network; namely the HDMI network or the IP network, has a priority, the TV 1 can automatically switch between the HDMI network and the IP network for receiving an input according to an icon selected by the user in the case where the user selects the icon on the screen of the TV 1.”).
Regarding claim 5, Kase discloses the information processing device according to claim 1, wherein the processing section is configured to communicate a control command using one of a communication performed using the first communication section and a communication performed using the second communication section, the one of the communications being selected by a user, the control command corresponding to the selected communication (para. [0141]; “Then, when the user selects the icon 63 shown in FIG. 9, the control unit 13 refers to the previously held priority information to select one of the HDMI control unit 11 and the Ethernet (registered trademark) control unit 12, and transmits controlling information to the recorder 2 via one of the selected HDMI control unit 11 and the Ethernet (registered trademark) control unit 12 (emphasis added).”).
Regarding claim 6, Kase discloses the information processing device according to claim 1, wherein the first communication section is configured to receive the IP control command issued by a controller that is connected to an IP network using the IP (Fig. 4, elements 12, 22 and 31, paras. [0072]-[0077]).
Regarding claim 7, Kase discloses the information processing device according to claim 1, further comprising a command generator configured to generate the wire control command (Fig. 4, elements 11 and 30, paras. [0072]-[0073]).
Regarding claim 8, Kase discloses the information processing device according to claim 7, wherein the command generator is configured to generate the wire control command according to a non-IP command issued by a remote controller (para. [0127]).
Regarding claim 9, Kase discloses the information processing device according to claim 1, wherein the second communication section is configured to receive the wire control command issued by a third information processing device that is an information processing device other than the second information processing device (Fig. 3, elements 3-5. There can be more than one device connected to a television.).
the information processing device according to claim 9, wherein the processing section is configured to transmit the received wire control command to the second information processing device using one of the first communication section and the second communication section (Fig. 3, elements 3-5. There can be more than one device connected to a television; Fig. 4, element 2, paras. [0068]-[0070]; “however, the control apparatuses and the terminal apparatuses shall not be limited to these. Other AV apparatuses and home appliances may also be used as the control apparatuses and the terminal apparatuses, respectively.”).
Regarding claim 11, Kase discloses the information processing device according to claim 1, wherein the second communication section is configured to transmit or receive an audio visual (AV) stream as primary data (Fig. 4, element 2, paras. [0068]-[0070]).
Regarding claim 12, Kase discloses an information processing method that is performed by an information processing device that includes a first communication section configured to perform communication using an Internet protocol (IP) (Fig. 4, elements 12 and 31, paras. [0072]-[0073]), and a second communication section configured to perform communication using a non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]), the information processing method comprising communicating a control command using one of the first communication section and the second communication section according to a specified condition, the first communication section being used to communicate an IP control command that is the control command using the IP, the second communication section being used to communicate a wire control command that is the control command with respect to a communication using the wired interface (paras. [0140]-[0142]).
an information processing system comprising: a first information processing device; and a second information processing device capable of communicating the first information processing device using an Internet protocol (IP) and connected to the first information processing device through a wired network using a non-IP wired interface, wherein the first information processing device includes a first communication section configured to perform communication using the IP (Fig. 4, elements 12 and 31, paras. [0072]-[0073]), a second communication section configured to perform communication using the wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]), and a processing section configured to communicate a control command using one of the first communication section and the second communication section according to a specified condition, the first communication section being used to communicate an IP control command that is the control command using the IP, the second communication section being used to communicate a wire control command that is the control command with respect to a communication using the wired interface (paras. [0140]-[0142]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kase et al. (Pub. No.: US 2010/0223370) in view of Rabii et al. (Pub. No.: US 2016/0366470).
Regarding claim 3, Kase discloses the information processing device according to claim 2, but it could be argued that Kase does not explicitly disclose wherein the processing section is configured to convert the wire control command into the IP control command, and to transmit, using the first communication section, the IP control command obtained by the conversion. However, in analogous art, Rabii discloses techniques which “enable wireless transmission of HDMI data without compression by using an encapsulation scheme that maps HDMI audio and video channels into a transport stream format and maps HDMI side channels into an IP datagram for transmission over the wireless connection (para. [0005]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for the processing section to be configured to convert the wire control command into the IP control command, and to transmit, using the first communication section, the IP control command obtained by the conversion. This would have produced predictable and desirable results, in that it would allow for information to still be able to be communicated properly in the event that there is an issue with the HDMI connection. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kase et al. (Pub. No.: US 2010/0223370) in view of Takatori et al. (Pub. No.: US 2009/0290487).
the information processing device according to claim 2, but it could be argued that Kase does not explicitly disclose wherein the processing section is configured to determine, in a state in which the communication of the wire control command that is performed using the second communication section has been stopped, whether a restart of the communication of the wire control command is possible. However, in analogous art, Takatori discloses “[w]hen failure occurs in a line connecting communication apparatuses, the blocking point of the data frame is dynamically changed to restart communication using a path where no failure has occurred. Consequently, a relay path between the communication apparatuses is maintained even if a failure occurs (para. [0004]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for the processing section to be configured to determine, in a state in which the communication of the wire control command that is performed using the second communication section has been stopped, whether a restart of the communication of the wire control command is possible. This would have produced predictable and desirable results, in that it would allow for the most appropriate communication path to be selected based on a plurality of relevant factors.


Conclusion
Claims 1-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 14, 2021